Exhibit 10.4

ROCKVILLE BANK

Employment Agreement for Richard J. Trachimowicz

As Amended and Restated as of January 1, 2012



--------------------------------------------------------------------------------

ROCKVILLE BANK

Employment Agreement for Richard Trachimowicz

As Amended and Restated as of January 1, 2012

 

1.

  Employment      1   

2.

  Term      2   

3.

  Offices and Duties      2     

(a)

  Generally      2     

(b)

  Place of Employment      3   

4.

  Salary and Annual Incentive Compensation      3     

(a)

  Base Salary      3     

(b)

  Annual Incentive Compensation      3   

5.

  Long-Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement      3     

(a)

  Executive Compensation Plans      3     

(b)

  Employee and Executive Benefit Plans      4     

(c)

  Acceleration of Awards Upon Termination Within Two Years After a Change in
Control      4     

(d)

  Deferral of Compensation      4     

(e)

  Company Registration Obligations      5     

(f)

  Reimbursement of Expenses      5     

(g)

  Limitations Under Code Section 409A      5   

6.

  Termination Due to Retirement, Death, or Disability      5     

(a)

  Retirement      5     

(b)

  Death      7     

(c)

  Disability      7     

(d)

  Other Terms of Payment Following Retirement, Death, or Disability      9   

7.

  Termination of Employment For Reasons Other Than Retirement, Death or
Disability      10     

(a)

  Termination by the Bank for Cause      10   

 

i



--------------------------------------------------------------------------------

 

(b)

  Termination by Executive Other Than For Good Reason      10     

(c)

  Termination by the Bank Without Cause Prior to or More than Two Years After a
Change in Control      11     

(d)

  Termination by Executive for Good Reason Prior to or More than Two Years After
a Change in Control      13     

(e)

  Termination by the Bank Without Cause Within Two Years After a Change in
Control      16     

(f)

  Termination by Executive for Good Reason Within Two Years After a Change in
Control      18     

(g)

  Other Terms Relating to Certain Terminations of Employment; Reimbursements;
Section 409A Exemptions; Delayed Payments Under Section 409A      20   

8.

 

Definitions Relating to Termination Events

     23     

(a)

  Cause      23     

(b)

  Change in Control      23     

(c)

  Compensation Accrued at Termination      25     

(d)

  Disability      25     

(e)

  Good Reason      25     

(f)

  Potential Change in Control      27     

(g)

  Specified Employee      27   

9.

 

Limitation on Change in Control Payments

     27   

10.

 

Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement;
Certain Forfeitures

     27     

(a)

  Non-Competition      27     

(b)

  Non-Disclosure; Ownership of Work      28     

(c)

  Cooperation With Regard to Litigation      28     

(d)

  Non-Disparagement      29     

(e)

  Release of Employment Claims      29     

(f)

  Forfeiture of Outstanding Options      29     

(g)

  Forfeiture of Certain Bonuses and Profits      30     

(h)

  Forfeiture Due to Regulatory Restrictions      30     

(i)

  Survival      30   

11.

 

Governing Law; Disputes

     30     

(a)

  Governing Law      30     

(b)

  Dispute Resolution      31     

(c)

  Interest on Unpaid Amounts      32   

 

ii



--------------------------------------------------------------------------------

12.

 

Miscellaneous

     32     

(a)

   Integration      32     

(b)

   Successors; Transferability      33     

(c)

   Beneficiaries      33     

(d)

   Notices      33     

(e)

   Reformation      34     

(f)

   Headings      34     

(g)

   No General Waivers      34     

(h)

   No Obligation To Mitigate      34     

(i)

   Offsets; Withholding      34     

(j)

   Successors and Assigns      34     

(k)

   Counterparts      34   

13.

 

Indemnification

     34   

Attachment A

  

 

iii



--------------------------------------------------------------------------------

ROCKVILLE BANK

Employment Agreement for Richard J. Trachimowicz

As Amended and Restated as of January 1, 2011

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and among ROCKVILLE FINANCIAL,
INC., a Connecticut corporation (the “Company”), ROCKVILLE BANK, a Connecticut
savings bank and a wholly-owned subsidiary of the Company (the “Bank”), and
Richard J. Trachimowicz (“Executive”) which was first effective as of May 23,
2005 (the “Effective Date”) and thereafter amended by a First Amendment
effective as of December 22, 2006 and thereafter extended to December 31, 2009
and thereafter amended and restated in its entirety as of January 1, 2009 and
thereafter extended to December 31, 2010 and thereafter amended and restated in
its entirety as of January 1, 2011, is hereby amended and restated in its
entirety as of January 1, 2012.

W I T N E S S E T H

WHEREAS, Executive is currently employed as Executive Vice President of the
Bank; and

WHEREAS, the Company and the Bank desire to ensure that the Company and the Bank
are assured of the continued availability of Executive’s services as provided in
this Agreement; and

WHEREAS, Executive is willing to continue to serve the Company and the Bank on
the terms and conditions hereinafter set forth; and

WHEREAS, the Company, the Bank and Executive desire to amend and restate the
Agreement in its entirety effective as of January 1, 2012.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company, the Bank and Executive each hereby acknowledge,
the Company, the Bank and Executive hereby agree as follows:

1. Employment.

The Bank hereby agrees to employ Executive as its Executive Vice President (with
the principal executive duties set forth below in Section 3), and Executive
hereby agrees to accept such employment and serve in such capacities, during the
Term as defined in Section 2 (subject to Section 7(c) and 7(e)) and upon the
terms and conditions set forth in this Agreement.



--------------------------------------------------------------------------------

2. Term.

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on January 1, 2012 and ending on December 31, 2012 and any
period of extension thereof in accordance with this Section 2, except that the
Term will end at a date, prior to the end of such period or extension thereof,
specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended by one
additional year (added to the end of the Term) first on December 31, 2012
(extending the Term to December 31, 2013) and on each succeeding December 31st
thereafter (a “December 31st extension date”) but only in the event the Bank
serves written notice in accordance with Section 12(d) upon Executive at least
60 days preceding December 31, 2012 extending the Term to December 31, 2013 and
thereafter at least 60 days preceding a December 31st extension date, in which
case the Term shall be extended to the next succeeding December 31st, subject to
earlier termination of Executive’s employment and earlier termination of the
Term in accordance with Section 6 or 7. The foregoing notwithstanding, in the
event there occurs a Potential Change in Control during the Term, the Term shall
be extended automatically until the day after the earlier of: (a) the second
anniversary of the date the Change in Control is consummated; or (b) the date
the Change in Control contemplated by the Potential Change in Control is fully
and finally abandoned.

3. Offices and Duties.

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c) or 7(e):

(a) Generally. Executive shall serve as the Executive Vice President of the
Bank. Executive shall have and perform such duties, responsibilities, and
authorities as are prescribed by or under the Bylaws of the Bank and as are
customarily associated with such position or, irrespective of the office, title
or other designation, if any, a position with responsibilities and powers
substantially identical to such position with the Bank. Moreover, Executive
shall have and perform such additional or alternative duties, responsibilities,
and authorities as may be from time to time assigned by the President and Chief
Executive Officer based on his assessment of the business needs of the Bank, and
the Bank reserves the right to change or modify these assignments and any
positions and titles associated therewith. Executive shall devote his full
business time and attention, and his best efforts, abilities, experience, and
talent, to the position of Executive Vice President and other assignments
hereunder, and for the business of the Bank, without commitment to other
business endeavors, except that Executive (i) may make personal investments
which are not in conflict with his duties to the Bank and manage personal and
family financial and legal affairs, (ii) may undertake public speaking
engagements, and (iii) may serve as a director of (or similar position with) any
other business or an educational, charitable, community, civic, religious, or
similar type of organization with the approval of the President and Chief
Executive Officer, so long as such activities (i.e., those listed in clauses
(i) through (iii)) do not preclude or render unlawful Executive’s employment or
service to the Bank or otherwise materially inhibit the performance of
Executive’s duties under this Agreement or materially impair the business of the
Bank or its affiliates.

 

2



--------------------------------------------------------------------------------

(b) Place of Employment. Executive’s principal place of employment shall be at
the administrative offices of the Bank.

4. Salary and Annual Incentive Compensation.

As partial compensation for the services to be rendered hereunder by Executive,
the Bank agrees to pay to Executive during the Term the compensation set forth
in this Section 4.

(a) Base Salary. The Bank will pay to Executive during the Term a base salary,
the annual rate of which shall be $201,160, payable in cash in substantially
equal semi-monthly installments commencing at the beginning of the Term, and
otherwise in accordance with the Bank’s usual payroll practices with respect to
senior executives (except to the extent deferred under Section 5(d)).
Executive’s annual base salary shall be reviewed by the Human Resources
Committee (the “Committee”) of the Board of Directors of the Bank (the “Board”)
at least once in each calendar year, and may be increased above or reduced below
the then-current rate of such base salary. For purposes of this Agreement, “Base
Salary” means Executive’s then-current base salary.

(b) Annual Incentive Compensation. The Bank will pay to Executive during the
Term annual target incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Bank, with the nature of the performance
and the levels of performance triggering payments of such annual target
incentive compensation for each year to be established and communicated to
Executive during the first quarter of such year by the Committee. The Committee
(or the Board) may determine, in its discretion, to increase or decrease
Executive’s annual target incentive opportunity or provide an additional annual
incentive opportunity, in excess of the annual target incentive opportunity,
payable for performance in excess of or in addition to the performance required
for payment of the annual target incentive amount. Any annual incentive
compensation payable to Executive shall be paid in accordance with the
applicable plan (except to the extent deferred under Section 5(d)).

5. Long-Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement.

(a) Executive Compensation Plans. Executive shall be entitled during the Term to
participate, without discrimination or duplication, in executive compensation
plans and programs intended for general participation by senior executives of
the Bank, as presently in effect or as they may be modified or added to by the
Bank from time to time, subject to the eligibility and other requirements of
such plans and programs, including without limitation any stock option plans,
plans under which restricted stock/restricted stock units, performance-based
restricted stock/restricted stock units or performance-accelerated restricted
stock/restricted stock units (collectively, “stock plans”) may be awarded, other
annual and long-term cash and/or equity incentive plans, and deferred
compensation plans. The Bank makes no commitment under this Section 5(a) to
provide participation opportunities to Executive in all plans and programs or at
levels equal to (or otherwise comparable to) the participation opportunity of
any other executive.

 

3



--------------------------------------------------------------------------------

(b) Employee and Executive Benefit Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in employee and
executive benefit plans and programs of the Bank, as presently in effect or as
they may be modified or added to by the Bank from time to time, subject to the
eligibility and other requirements of such plans and programs, including without
limitation plans providing pensions, supplemental pensions, supplemental and
other retirement benefits, medical insurance, life insurance, disability
insurance, and accidental death or dismemberment insurance, as well as savings,
profit-sharing, and stock ownership plans. The Bank makes no commitment under
this Section 5(b) to provide participation opportunities to Executive in all
benefit plans and programs or at levels equal to (or otherwise comparable to)
the participation opportunity of any other executive.

In furtherance of and not in limitation of the foregoing, during the Term:

 

  (i) Executive will participate as Executive Vice President in all executive
and employee vacation and time-off programs;

 

  (ii) The Bank will provide Executive with coverage as Executive Vice President
with respect to long-term disability insurance;

 

  (iii) Executive will be covered by Bank-paid group term life insurance; and

 

  (iv) Executive will be entitled to benefits under the Supplemental Savings and
Retirement Plan (the “SERP”) in accordance with the terms thereof, with the
effective date of Executive’s participation therein to be the Effective Date.

(c) Acceleration of Awards Upon Termination Within Two Years After a Change in
Control. In the event of termination of the employment of Executive, other than
for Cause, simultaneously with or within two years after a Change in Control (as
defined in Section 8(b)), all outstanding stock options, restricted stock, and
other equity-based awards then held by Executive shall become vested and
exercisable. The time and form of payment of such equity-based awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such equity-based awards were granted.

(d) Deferral of Compensation. If the Bank has in effect or adopts any deferral
program or arrangement permitting executives to elect to defer any compensation,
Executive will be eligible to participate in such program. Any plan or program
of the Bank which provides benefits based on the level of salary, annual
incentive, or other compensation of Executive shall, in determining Executive’s
benefits, take into account the amount of salary, annual incentive, or other
compensation prior to any reduction for voluntary contributions made by
Executive under any deferral or similar contributory plan or program of the Bank
(excluding compensation that would not be taken into account even if not
deferred), but shall not treat any payout or settlement under such a deferral or
similar contributory plan or program to be additional salary, annual incentive,
or other compensation for purposes of determining such benefits, unless
otherwise expressly provided under such plan or program.

 

4



--------------------------------------------------------------------------------

(e) Company Registration Obligations. The Company will use its best efforts to
file with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended (the “1933 Act”), the offer and sale of
shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.

(f) Reimbursement of Expenses. The Bank will promptly reimburse Executive for
all reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the Bank’s
reimbursement policies as in effect from time to time and the provisions of
Section 7(g) of this Agreement.

(g) Limitations Under Code Section 409A. Anything in this Section 5 to the
contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of
Section 7(g) of this Agreement (relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the
Code), the Bank will adjust the payment to reflect the deferred payment date by
multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365. The Bank will pay the adjusted payment at
the beginning of the seventh month following Executive’s termination of
employment. Notwithstanding the foregoing, if calculation of the amounts payable
by such payment date is not administratively practicable due to events beyond
the control of Executive (or Executive’s beneficiary or estate) and for reasons
that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.

6. Termination Due to Retirement, Death, or Disability.

(a) Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 60 (“Retirement”). At the time Executive’s employment
terminates due to Retirement, the Term will terminate, all obligations of the
Bank and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment due to Retirement, and the Bank will pay Executive at the time
specified in Section 6(d), and Executive will be entitled to receive, the
following:

 

  (i) Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

  (ii)

In lieu of any annual incentive compensation under Section 4(b) for the year in
which Executive’s employment terminated, a lump sum amount

 

5



--------------------------------------------------------------------------------

  equal to the portion of annual incentive compensation that would have become
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for that year if his employment had not terminated, based
on performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

 

  (iii) The vesting and exercisability of stock options held by Executive at
termination and all other terms of such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted (subject to Section 10(f) hereof);

 

  (iv) All restricted stock and deferred stock awards, including outstanding
stock plan awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plans; and

 

  (v) Upon Retirement, if Executive is not eligible for retiree coverage under
the Bank’s health plan (the “Health Plan”) or Medicare and provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive a lump sum amount equal on an after-tax basis to
the present value of the total cost of medical coverage under the Health Plan
that would have been incurred by both Executive and the Bank on behalf of
Executive (and his spouse and eligible dependents, if any, for whom coverage had
been provided under the Health Plan immediately prior to Executive’s Retirement)
from the date of Executive’s Retirement until Executive’s attainment of Social
Security retirement age had Executive remained employed by the Bank during such
period, calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year of Executive’s Retirement. Such lump
sum amount shall be calculated by an actuary selected by the Bank and paid in
cash at the time specified in Section 6(d). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. For
purposes of this Section, present value shall be calculated on the basis of the
discount rate set forth in the Bank’s qualified retirement plan for the
determination of lump sum payments.

 

6



--------------------------------------------------------------------------------

(b) Death. In the event of Executive’s death which results in the termination of
Executive’s employment, the Term will terminate, all obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease
except for obligations which expressly continue after death, and the Bank will
pay Executive’s beneficiary or estate at the time specified in Section 6(d), and
Executive’s beneficiary or estate will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s death occurred, a lump sum amount equal to the portion
of annual incentive compensation that would have become payable in cash to
Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of his death and the denominator of which is the total
number of days in the year of death;

 

  (iii) The vesting and exercisability of stock options held by Executive at
death and all other terms of such options shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
were granted;

 

  (iv) All restricted stock and deferred stock awards, including outstanding
stock plan awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plans;

 

  (v) If Executive’s surviving spouse (and eligible dependents, if any) elects
continued coverage under the Bank’s Health Plan in accordance with the
applicable provisions of COBRA, the Bank shall pay to Executive’s surviving
spouse on a monthly basis during such COBRA continuation period and in
accordance with Section 7(g) of this Agreement an amount equal on an after-tax
basis to the total cost of such coverage. No further benefits shall be paid
under this Section after the expiration of the maximum COBRA continuation period
available to Executive’s surviving spouse and eligible dependents, if any.

(c) Disability. The Bank may terminate the employment of Executive hereunder due
to the Disability (as defined in Section 8(d)) of Executive. Upon termination of
employment, the Term will terminate, all obligations of the Bank and Executive
under Sections 1 through 5 of this Agreement will immediately cease except for
obligations which

 

7



--------------------------------------------------------------------------------

expressly continue after termination of employment due to Disability, and the
Bank will pay Executive at the time specified in Section 6(d), and Executive
will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of termination and the denominator of which is the
total number of days in the year of termination;

 

  (iii) Stock options held by Executive at termination shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted;

 

  (iv) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (v) Disability benefits shall be payable in accordance with the Bank’s plans,
programs and policies, including the SERP, and all deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;

 

  (vi)

Upon termination of Executive’s employment due to Disability, if Executive is
not eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of

 

8



--------------------------------------------------------------------------------

  Executive (and his spouse and eligible dependents, if any, for whom coverage
had been provided under the Health Plan immediately prior to Executive’s
termination of employment) from the date of Executive’s termination of
employment until Executive’s attainment of Social Security retirement age had
Executive remained employed by the Bank during such period, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 6(d). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 6(d) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until Executive’s
attainment of Social Security retirement age, calculated on the assumption that
the cost of such coverage would remain unchanged from that in effect for the
year in which Executive’s termination occurred; and (B) the amount that
Executive and the Bank would have paid to continue Executive’s group life
insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until Executive’s attainment of Social Security
retirement age, calculated on the assumption that the cost of such coverage
would remain unchanged from that in effect for the year in which Executive’s
termination occurred. For purposes of this Section, present value shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments.

(d) Other Terms of Payment Following Retirement, Death, or Disability. Nothing
in this Section 6 shall limit the benefits payable or provided in the event
Executive’s employment terminates due to Retirement, death, or Disability under
the terms of plans or programs of the Bank more favorable to Executive (or his
beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of annual incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance for the year of termination for purposes of annual
incentive compensation or otherwise expressly payable on a deferred basis, will
be paid in the payroll period next following the payroll period in which
termination of employment occurs; subject, however, to the provisions of
Section 7(g) of this Agreement relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the Code.
Any payment or reimbursement due within such six-month period shall be delayed
to the end of such six-

 

9



--------------------------------------------------------------------------------

month period as required by Section 7(g). The Bank will adjust the payment or
reimbursement to reflect the deferred payment date by multiplying the payment by
the product of the six-month CMT Treasury Bill annualized yield rate as
published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365. In the event of a
reimbursement that is required by other terms of this Agreement to be made on an
after-tax basis which is subject to the six-month delay in payment as described
in Section 7(g) of this Agreement, the reimbursement as adjusted in accordance
with this Section 6(d) to reflect the deferred payment date shall be paid to
Executive on an after-tax and fully grossed-up basis so that Executive is held
economically harmless. The Bank will pay the adjusted payment or reimbursement
at the beginning of the seventh month following Executive’s termination of
employment. Notwithstanding the foregoing, if calculation of the amounts payable
by such payment date is not administratively practicable due to events beyond
the control of Executive (or Executive’s beneficiary or estate) and for reasons
that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.

7. Termination of Employment For Reasons Other Than Retirement, Death or
Disability.

(a) Termination by the Bank for Cause. The Bank may terminate the employment of
Executive hereunder for Cause (as defined in Section 8(a)) at any time. At the
time Executive’s employment is terminated for Cause, the Term will terminate,
all obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease except for obligations which expressly continue
after termination of employment by the Bank for Cause, and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

  (ii) All stock options, restricted stock and deferred stock awards, including
outstanding stock plan awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs under which the awards were
granted; and

 

  (iii) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights,
if any, under the SERP and any other benefit plan shall be governed by such
plans.

(b) Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 8(e)) at any time upon 90 days’ written notice to the Bank.
An election by

 

10



--------------------------------------------------------------------------------

Executive not to extend the Term pursuant to Section 2 hereof shall be deemed to
be a termination of employment by Executive for reasons other than Good Reason
at the date of expiration of the Term, unless a Change in Control (as defined in
Section 8(b)) occurs prior to, and there exists Good Reason at, such date of
expiration; provided, however, that, if Executive has attained age 60 at such
date of termination, such termination shall be deemed a Retirement of Executive,
which shall instead be governed by Section 6(a) above. At the time Executive’s
employment is terminated by Executive other than for Good Reason the Term will
terminate, all obligations of the Bank and Executive under Sections 1 through 5
of this Agreement will immediately cease, and the Bank will pay Executive at the
time specified in Section 7(g), and Executive will be entitled to receive, the
following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) All stock options, restricted stock and deferred stock awards, including
outstanding stock plan awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs under which the awards were
granted;

 

  (iii) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plans.

(c) Termination by the Bank Without Cause Prior to or More than Two Years After
a Change in Control. The Bank may terminate the employment of Executive
hereunder without Cause, if at the date of termination no Change in Control has
occurred or such date of termination is at least two years after the most recent
Change in Control, upon at least 90 days’ written notice to Executive. The
foregoing notwithstanding, the Bank may elect, by written notice to Executive,
to terminate Executive’s positions specified in Sections 1 and 3 and all other
obligations of Executive and the Bank under Section 3 at a date earlier than the
expiration of such 90-day period, if so specified by the Bank in the written
notice, provided that Executive shall be treated as an employee of the Bank
(without any assigned duties) for all other purposes of this Agreement,
including for purposes of Sections 4 and 5, from such specified date until the
expiration of such 90-day period. At the time Executive’s employment is
terminated by the Bank (i.e., at the expiration of such notice period), the Term
will terminate, all remaining obligations of the Bank and Executive under
Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Bank will pay Executive at the time specified in Section 7(g),
and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii)

Cash in an aggregate amount equal to one and one-half (1.5) times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in

 

11



--------------------------------------------------------------------------------

  stock or in other non-cash awards) for the year of termination or (y) the
portion of Executive’s annual incentive compensation that became payable in cash
to Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year. The amount determined to be
payable under this Section 7(c)(ii) shall be payable a lump sum;

 

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

  (iv) Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects (including the period following termination
during which such options may be exercised), such options shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted;

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

  (vii) All rights under the SERP shall be governed by such plan;

 

  (viii)

Upon termination of Executive’s employment hereunder, if Executive is not
eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the

 

12



--------------------------------------------------------------------------------

  total cost of medical coverage under the Health Plan that would have been
incurred by both Executive and the Bank on behalf of Executive (and his spouse
and eligible dependents, if any, for whom coverage had been provided under the
Health Plan immediately prior to Executive’s termination of employment) from the
date of Executive’s termination of employment until the third anniversary of
such date, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year of Executive’s termination of
employment. Such lump sum amount shall be calculated by an actuary selected by
the Bank and paid in cash at the time specified in Section 7(g). Such amount
shall not be subject to reduction or forfeiture by reason of any coverage for
which Executive may thereafter become eligible by reason of subsequent
employment or otherwise. In addition, provided that Executive shall be in
compliance with the conditions set forth in Section 10, the Bank shall pay to
Executive at the time specified in Section 7(g) a lump sum amount equal on an
after-tax basis to the present value of the sum of (A) the amount that Executive
and the Bank would have paid, had he remained employed, for coverage under the
Bank’s group long-term disability policy from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred; and (B) the amount that Executive and the Bank would have
paid to continue Executive’s group life insurance coverage, had he remained
employed, from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred. For purposes of
this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments.

(d) Termination by Executive for Good Reason Prior to or More than Two Years
After a Change in Control. Executive may terminate his employment hereunder for
Good Reason, prior to a Change in Control or after the second anniversary of the
most recent Change in Control, upon 90 days’ written notice to the Bank;
provided, however, that, if the Bank has corrected the basis for such Good
Reason within 30 days after receipt of such notice, Executive may not terminate
his employment for Good Reason, and therefore Executive’s notice of termination
will automatically become null and void. At the time Executive’s employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Bank and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Bank will pay Executive at the time specified in Section 7(g),
and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

13



--------------------------------------------------------------------------------

  (ii) Cash in an aggregate amount equal to one and one-half (1.5) times the sum
of (A) Executive’s Base Salary under Section 4(a) immediately prior to
termination plus (B) an amount equal to the greater of (x) the portion of
Executive’s annual target incentive compensation potentially payable in cash to
Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in stock or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year. The amount determined to be payable under this Section 7(d)(ii)
shall be payable in a lump sum;

 

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

  (iv) Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects (including the period following termination
during which such options may be exercised), such options shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted;

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

14



--------------------------------------------------------------------------------

  (vii) All rights under the SERP shall be governed by such plan; and

 

  (viii) Upon termination of Executive’s employment hereunder, if Executive is
not eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 7(g) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred. For purposes of this Section, present value shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments.

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

 

15



--------------------------------------------------------------------------------

(e) Termination by the Bank Without Cause Within Two Years After a Change in
Control. The Bank may terminate the employment of Executive hereunder without
Cause, simultaneously with or within two years after a Change in Control, upon
at least 90 days’ written notice to Executive. The foregoing notwithstanding,
the Bank may elect, by written notice to Executive, to terminate Executive’s
positions specified in Sections 1 and 3 and all other obligations of Executive
and the Bank under Section 3 at a date earlier than the expiration of such
90-day notice period, if so specified by the Bank in the written notice,
provided that Executive shall be treated as an employee of the Bank (without any
assigned duties) for all other purposes of this Agreement, including for
purposes of Sections 4 and 5, from such specified date until the expiration of
such 90-day period. At the time Executive’s employment is terminated by the Bank
(i.e., at the expiration of such notice period), the Term will terminate, all
remaining obligations of the Bank and Executive under Sections 1 through 5 of
this Agreement will immediately cease (except for obligations which continue
after termination of employment as expressly provided herein), and the Bank will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in stock or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(e)(ii) shall be paid by the
Bank in a lump sum;

 

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

  (iv)

Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the Effective Date shall
remain outstanding and exercisable until the stated expiration date of the
Option as though Executive’s employment did not terminate,

 

16



--------------------------------------------------------------------------------

  and, in other respects, such options shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
were granted;

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

  (vii) All rights under the SERP shall be governed by such plan; and

 

  (viii) Upon termination of Executive’s employment hereunder, if Executive is
not eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 7(g) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the third anniversary of

 

17



--------------------------------------------------------------------------------

  Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year in
which Executive’s termination occurred. For purposes of this Section, present
value shall be calculated on the basis of the discount rate set forth in the
Bank’s qualified retirement plan for the determination of lump sum payments.

(f) Termination by Executive for Good Reason Within Two Years After a Change in
Control. Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within two years after a Change in Control, upon 90 days’
written notice to the Bank; provided, however, that, if the Bank has corrected
the basis for such Good Reason within 30 days after receipt of such notice,
Executive may not terminate his employment for Good Reason, and therefore
Executive’s notice of termination will automatically become null and void. At
the time Executive’s employment is terminated by Executive for Good Reason
(i.e., at the expiration of such notice period), the Term will terminate, all
obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in stock or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(f)(ii) shall be paid by the
Bank in a lump sum;

 

  (iii)

In lieu of any annual incentive compensation under Section 4(b) for the year in
which Executive’s employment terminated, a lump sum amount equal to the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for the year of

 

18



--------------------------------------------------------------------------------

  termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

 

  (iv) Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the Effective Date shall
remain outstanding and exercisable until the stated expiration date of the
Option as though Executive’s employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

  (vii) All rights under the SERP shall be governed by such plan; and

 

  (viii) Upon termination of Executive’s employment hereunder, if Executive is
not eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by

 

19



--------------------------------------------------------------------------------

  reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of (A) the
amount that Executive and the Bank would have paid, had he remained employed,
for coverage under the Bank’s group long-term disability policy from the date of
Executive’s termination of employment until the third anniversary of Executive’s
termination of employment, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred; and (B) the amount that Executive and the Bank
would have paid to continue Executive’s group life insurance coverage, had he
remained employed, from the date of Executive’s termination of employment until
the third anniversary of Executive’s termination of employment, calculated on
the assumption that the cost of such coverage would remain unchanged from that
in effect for the year in which Executive’s termination occurred. For purposes
of this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments.

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).

(g) Other Terms Relating to Certain Terminations of Employment; Reimbursements;
Section 409A Exemptions; Delayed Payments Under Section 409A.

 

  (i) Whether the Executive has had a termination of employment shall be
determined on the basis of all relevant facts and circumstances and with
reference to Regulations Section 1.409A-1(h).

 

  (ii) Whether a termination is deemed to be at or within two years after a
Change in Control for purposes of Sections 7(c), (d), (e), or (f) is determined
at the date of termination, regardless of whether the Change in Control had
occurred at the time a notice of termination was given. In the event Executive’s
employment terminates for any reason set forth in Section 7(b) through (f),
Executive will be entitled to the benefit of any terms of plans or agreements
applicable to Executive which are more favorable than those specified in this
Section 7 (except in the case of annual incentives in lieu of which amounts are
paid hereunder).

 

20



--------------------------------------------------------------------------------

  (iii) Amounts payable under this Section 7 following Executive’s termination
of employment, other than those expressly payable on a deferred basis, will be
paid in the payroll period next following the payroll period in which
termination of employment occurs except as otherwise provided in this Section 7.

 

  (iv) Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:

 

  (A) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;

 

  (B) the reimbursement of any expense shall be made each calendar quarter not
later than the last day of Executive’s taxable year following Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);

 

  (C) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

In addition, with respect to any reimbursement made under Section 6(b)(v) for
expenses for medical coverage purchased by Executive’s spouse, any such
reimbursement made during the period of time Executive’s spouse or dependents
would be entitled to continuation coverage under the Bank’s Health Plan pursuant
to COBRA if Executive’s spouse or dependents had elected such coverage and paid
the applicable premiums shall be exempt from Section 409A of the Code and the
six-month delay in payment described hereinbelow pursuant to
Section 1.409A-1(b)(9)(v)(B) of the Regulations.

 

  (v) Executive’s right to reimbursements under this Agreement shall be treated
as a right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of
the Regulations.

 

  (vi) Any tax gross-up payments made under this Agreement, within the meaning
provided by Section 1.409A-3(i)(1)(v) of the Regulations, shall be made by the
end of Executive’s taxable year next following Executive’s taxable year in which
he remits the related taxes (unless this Agreement specifically provides for
payment by an earlier date).

 

  (vii)

It is intended that payments made under this Agreement due to Executive’s
termination of employment which are paid on or before the 15th day of the third
month following the end of Executive’s taxable

 

21



--------------------------------------------------------------------------------

  year in which his termination of employment occurs shall be exempt from
compliance with Section 409A of the Code pursuant to the exemption for
short-term deferrals set forth in Section 1.409A-1(b)(4) of the Regulations (the
“Exempt Short-Term Deferral Payments”); and that payments under this Agreement,
other than Exempt Short-Term Deferral Payments, that are made on or before the
last day of the second taxable year following the taxable year in which
Executive terminates employment in an aggregate amount not exceeding two times
the lesser of: (A) the sum of Executive’s annualized compensation based on his
annual rate of pay for the taxable year preceding the taxable year in which he
terminates employment (adjusted for any increase during that year that was
expected to continue indefinitely if he had not terminated employment); or
(B) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive
terminates employment shall be exempt from compliance with Section 409A of the
Code pursuant to the exception for payments under a separation pay plan as set
forth in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. If, under the
terms of this Agreement, it is possible for a payment that is subject to
Section 409A to be made in two separate taxable years, payment shall be made in
the later taxable year.

 

  (viii) Anything in this Agreement to the contrary notwithstanding, payments to
be made under this Agreement upon termination of Executive’s employment which
are subject to Section 409A of the Code shall be delayed for six months
following such termination of employment if Executive is a Specified Employee as
defined in Section 8(g) on the date of his termination of employment. Any
payment or reimbursement due within such six-month period shall be delayed to
the end of such six-month period. The Bank will adjust the payment or
reimbursement to reflect the deferred payment date by multiplying the payment or
reimbursement by the product of the six-month CMT Treasury Bill annualized yield
rate as published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365. In the event of a
reimbursement that is required by other terms of this Agreement to be made on an
after-tax basis and which is subject to the six-month delay provided herein, the
reimbursement as adjusted in accordance with this Section 7(g) to reflect the
deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Bank will
pay the adjusted payment or reimbursement at the beginning of the seventh month
following Executive’s termination of employment. Notwithstanding the foregoing,
if calculation of the

 

22



--------------------------------------------------------------------------------

  amounts payable by any payment date specified in this Section 7(g) is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code and the Regulations thereunder. In the
event of Executive’s death during such six-month period, payment will be made in
the payroll period next following the payroll period in which Executive’s death
occurs.

8. Definitions Relating to Termination Events.

(a) “Cause.” For purposes of this Agreement, “Cause” shall mean:

 

  (i) engaging in any act or acts of dishonesty or morally reprehensible conduct
or committing any act or acts that constitute a felony, whether or not relating
to the Company, the Bank or their affiliates;

 

  (ii) attempting to obtain personal gain, profit or enrichment at the expense
of the Company, the Bank or their affiliates, or from any transaction in which
Executive has an interest which is adverse to the interest of the Company, the
Bank or their affiliates, unless Executive shall have obtained the prior written
consent of the Chairman of the Boards;

 

  (iii) willful and continued failure to perform the reasonable duties assigned
to Executive within the scope of Executive’s responsibilities hereunder, the
reasonable policies, standards or regulations of the Company, the Bank or their
affiliates as the same shall from time to time exist, provided Executive shall
have received at least one written notice in writing from the Company, the Bank
or their affiliates of such failure and such failure shall continue or recur 10
or more days after such notice;

 

  (iv) acting in a manner that Executive intends, believes or reasonably should
foresee to be materially detrimental or damaging to the Company’s, the Bank’s or
their affiliates’ reputation, business operations or relations with their
employees, suppliers or customers; or

 

  (v) committing any material breach of this Agreement or any other written
agreement between Executive and either the Company, the Bank or their
affiliates.

(b) “Change in Control.” For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if, during the term of this Agreement:

 

  (i)

the Company, or the mutual holding company parent of the Company, whether it
remains a mutual holding company or converts to the stock form of organization
(the “Mutual Holding Company”), merges into or

 

23



--------------------------------------------------------------------------------

  consolidates with another corporation, or merges another corporation into the
Company or the Mutual Holding Company, and as a result, with respect to the
Company, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by “Persons”
as such term is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) who were stockholders of
the Company immediately before the merger or consolidation or, with respect to
the Mutual Holding Company, less than a majority of the directors of the
resulting corporation immediately after the merger or consolidation were
directors of the Mutual Holding Company immediately before the merger or
consolidation;

 

  (ii) following a conversion of the Mutual Holding Company to the stock form of
organization, any Person (other than any trustee or other fiduciary holding
securities under an employee benefit plan of the Bank or the Company), becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the resulting corporation representing
50% or more of the combined voting power of the resulting corporation’s
then-outstanding securities;

 

  (iii) during any period of twenty-four months (not including any period prior
to the Effective Date of this Agreement), individuals who at the beginning of
such period constitute the board of directors of the Company, and any new
director (other than (A) a director nominated by a Person who has entered into
an agreement with the Company to effect a transaction described in Sections
(8)(b)(i), (ii) or (iv) hereof, (B) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control or
(C) a director nominated by any Person who is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s securities) whose election by the board
of directors of the Company or nomination for election by the Company’s
stockholders was approved in advance by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

 

  (iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets and such plan or agreement is
consummated; or

 

24



--------------------------------------------------------------------------------

  (v) the board of directors of the Company adopts a resolution to the effect
that, for purposes of this Agreement, a Change in Control has occurred.

(c) “Compensation Accrued at Termination.” For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i) The unpaid portion of annual base salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in a lump sum at
the time specified in Section 6(d) or 7(g) as the case may be;

 

  (ii) All vested, nonforfeitable amounts owing or accrued at the date of
Executive’s termination of employment under any compensation and benefit plans,
programs, and arrangements set forth or referred to in Sections 4(b) and 5(a)
and 5(b) hereof (including any earned and vested annual incentive compensation
and long-term incentive award) in which Executive theretofore participated,
payable in accordance with the terms and conditions of the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted or accrued; and

 

  (iii) Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 5(f), in accordance the Company’s reimbursement
policies as in effect at the date of such termination, and payable in a lump sum
in accordance with Section 7(g).

(d) “Disability.” For purposes of this Agreement, “Disability” shall have the
meaning ascribed to it by Section 409A of the Code and the Regulations.

(e) “Good Reason.” For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances provided that Executive shall have given notice of such
circumstance(s) to the Bank within a period not to exceed 90 days of the initial
existence of such circumstance(s) and the Bank shall not have remedied such
circumstance(s) within 30 days after receipt of such notice:

 

  (i)

(A) a reduction by the Bank in Executive’s Base Salary greater than fifteen
percent (15%) of the Base Salary in effect for the immediately preceding
calendar year, (B) the setting of Executive’s annual target incentive
opportunity or payment of earned annual incentive not in material conformity
with Section 4 hereof, (C) a change in compensation or benefits not in material
conformity with Section 5, or (D) a material reduction, after a Change in
Control, in perquisites from the level of such perquisites as in effect
immediately prior to the

 

25



--------------------------------------------------------------------------------

  Change in Control or as the same may have been increased from time to time
after the Change in Control, except for across-the-board perquisite reductions
similarly affecting all senior executives of the Bank and all senior executives
of any Person in control of the Company;

 

  (ii) the failure by the Bank to pay to Executive any material portion of
Executive’s compensation or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Bank within a reasonable time after the date such compensation is due;

 

  (iii) the failure by the Bank to continue in effect any material compensation
or benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Bank to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;

 

  (iv) the failure of the Bank to obtain a satisfactory agreement from any
successor to the Bank, the Company or the Mutual Holding Company to fully assume
the Bank’s and the Company’s obligations and to perform under this Agreement, as
contemplated in Section 12(b) hereof, in a form reasonably acceptable to
Executive; or

 

  (v) any other failure by the Bank or the Company to perform any material
obligation under, or breach by the Bank or the Company of any material provision
of, this Agreement;

provided, however, that a forfeiture under Section 10(f), (g), or (h) shall not
constitute “Good Reason.”

(f) “Potential Change in Control.” For purposes of this Agreement, a “Potential
Change in Control” shall be deemed to have occurred if, during the term of this
Agreement:

 

  (i) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

 

  (ii) any Person (including the Company) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control; or

 

  (iii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

26



--------------------------------------------------------------------------------

(g) “Specified Employee.” For purposes of this Agreement, a “Specified Employee”
shall mean an employee of the Bank, at a time when any stock of the Company is
publicly traded on an established securities market or otherwise, who satisfies
the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. In the event of any corporate spinoff or merger, the
determination of which employees meet the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code for any calendar year shall be determined in
accordance with Regulations Section 1.409A-1(i)(6).

9. Limitation on Change in Control Payments.

In the event that:

(a) the aggregate payments or benefits to be made to you pursuant to this
Agreement, together with other payments and benefits which you have a right to
receive from the Bank, which are deemed to be parachute payments as defined in
Section 280G of the Code (the “Termination Benefits”), would be deemed to
include an “excess parachute payment” under Section 280G of the Code; and

(b) if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three times your “base amount,” as determined in accordance with said
Section 280G, and the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (A) the amount of tax required to be paid by you
by Section 4999 of the Code and further minus (B) the product of the Termination
Benefits and the marginal rate of any applicable state and federal income tax,

then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
reduction required hereby among the Termination Benefits shall be allocated to
the payments and benefits set forth in Sections 7(c), 7(d), 7(e), and 7(f), as
applicable, in the following order until the reduction is fully accomplished:
Subsection (ii), (iii) and (viii) of Sections 7(c), 7(d), 7(e), and 7(f), as
applicable. If, however, the reduction cannot be fully accomplished after using
the order in the prior sentence, the reduction shall be allocated to any other
remaining payments or benefits at the Bank’s discretion.

10. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures.

(a) Non-Competition. In consideration for the compensation and benefits provided
under this Agreement, including without limitation, the compensation and
benefits provided under Sections 7(e) and (f), without the consent in writing of
the Board, Executive will not, at any time during the Term and for a period of
two years following termination of Executive’s employment for any reason, acting
alone or in conjunction with others, directly or indirectly

 

27



--------------------------------------------------------------------------------

(i) engage (either as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, or director) in any business of any savings bank, savings
and loan association, savings and loan holding company, bank, bank holding
company, or other institution engaged in the business of accepting deposits or
making loans, or any direct or indirect subsidiary or affiliate of any such
entity, that conducts business in any county in which the Company or the Bank
maintains an office as of Executive’s date of termination or had plans to open
an office within six months after Executive’s date of termination; (ii) induce
any customers of the Bank or any of its affiliates with whom Executive has had
contacts or relationships, directly or indirectly, during and within the scope
of his employment with the Bank, to curtail or cancel their business with the
Bank or any such affiliate; (iii) induce, or attempt to influence, any employee
of the Bank or any of its affiliates to terminate employment; or (iv) solicit,
hire or retain as an employee or independent contractor, or assist any third
party in the solicitation, hire, or retention as an employee or independent
contractor, any person who during the previous twelve months was an employee of
the Bank or any affiliate; provided, however, that the limitation contained in
clause (i) above shall not apply if Executive’s employment is terminated as a
result of a termination by the Company without Cause within two years following
a Change in Control or is terminated by Executive for Good Reason within two
years following a Change in Control or is terminated by Executive other than for
Good Reason as provided in Section 7(b) and, provided further, that activities
engaged in by or on behalf of the Bank are not restricted by this covenant. The
provisions of subparagraphs (i), (ii), (iii), and (iv) above are separate and
distinct commitments independent of each of the other subparagraphs. It is
agreed that the ownership of not more than one percent of the equity securities
of any company having securities listed on an exchange or regularly traded in
the over-the-counter market shall not, of itself, be deemed inconsistent with
clause (i) of this Section 10(a).

(b) Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Bank or the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Bank or the Company
and its affiliates and customers so long as such information has not otherwise
been disclosed or is not otherwise in the public domain, except as required by
law or pursuant to legal process. In addition, upon termination of employment
for any reason, Executive will return to the Company or its affiliates all
documents and other media containing information belonging or relating to the
Bank and the Company or its affiliates.

(c) Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Bank and the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Bank or the Company or any subsidiary or
affiliate of the Bank or the Company, in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Bank and the Company, or any subsidiary or affiliate of the Company, in any such
action, suit, or proceeding, by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Bank or the Company, or any subsidiary or affiliate of the Company, as
requested. The Bank agrees to

 

28



--------------------------------------------------------------------------------

reimburse Executive, on an after tax basis each calendar quarter, for all
expenses actually incurred in connection with his provision of testimony or
assistance in accordance with the provisions of Section 7(g) of this Agreement
but not later than the last day of the year in which the expense was incurred.

(d) Non-Disparagement. Executive shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Bank or the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from making truthful
statements that are required by applicable law, regulation or legal process.

(e) Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 6 and 7 herein
(other than Compensation Accrued at Termination), that he will execute a general
release agreement, in substantially the form set forth in Attachment A to this
Agreement, releasing any and all claims arising out of Executive’s employment
other than enforcement of this Agreement and rights to indemnification under any
agreement, law, Bank or Company organizational document or policy, or otherwise.
The Bank will provide Executive with a copy of such release simultaneously with
or as soon as administratively practicable following the delivery of the notice
of termination provided in Sections 6 and 7 of this Agreement, but not later
than 21 days before (45 days before if Executive’s termination is part of an
exit incentive or other employment termination program offered to a group or
class of employees) Executive’s termination of employment. Executive shall
deliver the executed release to the Bank eight days before the date provided in
Section 7(g) of this Agreement for the payment of the termination payments and
benefits payable under Sections 6 and 7 of this Agreement.

(f) Forfeiture of Outstanding Options. The provisions of Sections 6 and 7
notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10 or willfully and
materially fails to substantially comply with any material obligation under this
Agreement, all options to purchase common stock granted by the Company and then
held by Executive or a transferee of Executive shall be immediately forfeited
and thereupon such options shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Board (i) had knowledge of conduct
or an event allegedly constituting grounds for such forfeiture and (ii) had
reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Board (excluding Executive) at a meeting of the Board
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such forfeiture and not less than 30
days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive’s options;
provided, however, that if any option is exercised after delivery of such notice
and the Board

 

29



--------------------------------------------------------------------------------

subsequently makes the determination described in this sentence, Executive shall
be required to pay to the Company an amount equal to the difference between the
aggregate value of the shares acquired upon such exercise at the date of the
Board determination and the aggregate exercise price paid by Executive. Any such
forfeiture shall apply to such options notwithstanding any term or provision of
any option agreement. In addition, options granted to Executive on or after the
Effective Date, and gains resulting from the exercise of such options, shall be
subject to forfeiture in accordance with the Company’s standard policies
relating to such forfeitures and clawbacks, as such policies are in effect at
the time of grant of such options.

(g) Forfeiture of Certain Bonuses and Profits. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, Executive shall reimburse the Bank for (i) any bonus
or other incentive based or equity-based compensation received by Executive
during the 12-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement; and (ii) any profits
realized from the sale of securities of the Company during that 12-month period.

(h) Forfeiture Due to Regulatory Restrictions. Anything in this Agreement or the
SERP to the contrary notwithstanding, (i) any payments made pursuant to this
Agreement or the SERP shall be subject to and conditioned upon compliance with
12 U.S.C. §1828(k) and any regulations promulgated thereunder; and (ii) payments
contemplated to be made by the Bank pursuant to this Agreement or the SERP shall
not be immediately payable to the extent such payments are barred or prohibited
by an action or order issued by the Connecticut Banking Commissioner or the
Federal Deposit Insurance Corporation.

(i) Survival. The provisions of this Section 10 shall survive the termination of
the Term and any termination or expiration of this Agreement.

11. Governing Law; Disputes.

(a) Governing Law. This Agreement and the rights and obligations of the Company,
the Bank and Executive are governed by and are to be construed, administered,
and enforced in accordance with the laws of the State of Connecticut, without
regard to conflicts of law principles. If under the governing law, any portion
of this Agreement is at any time deemed to be in conflict with any applicable
statute, rule, regulation, ordinance, or other principle of law, such portion
shall be deemed to be modified or altered to the extent necessary to conform
thereto or, if that is not possible, to be omitted therefrom. The invalidity of
any such portion shall not affect the force, effect, and validity of the
remaining portion thereof. If any court determines that any provision of
Section 10 of this Agreement is unenforceable because of the duration or
geographic scope of such provision, it is the parties’ intent that such court
shall have the power to modify the duration or geographic scope of such
provision, as the case may be, to the extent necessary to render the provision
enforceable and, in its modified form, such provision shall be enforced.
Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Regulations so

 

30



--------------------------------------------------------------------------------

as not to subject Executive to the payment of any tax penalty or interest which
may be imposed by Section 409A of the Code and the Bank shall have no right to
accelerate or make any payment under this Agreement except to the extent such
action would not subject Executive to the payment of any tax penalty or interest
under Section 409A of the Code. If all or a portion of the benefits and payments
provided under this Agreement constitute taxable income to Executive for any
taxable year that is prior to the taxable year in which such payments and/or
benefits are to be paid to Executive as a result of the Agreement’s failure to
comply with the requirements of Section 409A of the Code and the Regulations,
the applicable payment or benefit shall be paid immediately to Executive to the
extent such payment or benefit is required to be included in income. If
Executive becomes subject to any tax penalty or interest under Section 409A of
the Code by reason of this Agreement, the Bank shall reimburse Executive on a
fully grossed-up and after-tax basis for any such tax penalty or interest (so
that Executive is held economically harmless) ten business days prior to the
date such tax penalty or interest is due and payable by Executive to the
government.

(b) Dispute Resolution.

 

  (i) Negotiation. The Bank and the Company (collectively, the “Employer”) and
Executive shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation between the Chief Executive
Officer of the Bank and Executive. Any party may give the other party written
notice of any dispute in accordance with the notice procedures set forth in
Section 12(d). Within 15 days after delivery of the notice, the receiving party
shall submit to the other, in accordance with the notice procedures set forth in
Section 12(d), a written response. The notice and response shall include a
statement of that party’s position and summary of arguments supporting that
position. Within 30 days after delivery of the initial notice, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute. All negotiations
pursuant to this clause (i) are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence. The
Bank and Executive shall each bear their own legal fees, costs and expenses, if
any, arising in connection with negotiations pursuant to this Section 11(b).

 

  (ii) Mediation. If the dispute has not been resolved by negotiation as
provided herein within 45 days after delivery of the initial notice of
negotiation, or if the parties failed to meet within 30 days after delivery, the
parties shall endeavor to settle the dispute by mediation under the CPR
Mediation Procedure then currently in effect; provided, however, that if one
party fails to participate in the negotiation as provided herein, the other
party can initiate mediation prior to the expiration of the 45 days. Unless
otherwise agreed, the parties will select a mediator from the CPR Panels of
Distinguished Neutrals. The Bank and Executive shall each bear their own legal
fees, costs and expenses, if any, arising in connection with mediation pursuant
to this Section 11(b) and shall equally divide the forum fees and cost of the
mediator.

 

31



--------------------------------------------------------------------------------

  (iii) Arbitration. Any dispute arising under or in connection with this
Agreement which has not been resolved by mediation as provided herein within 45
days after initiation of the mediation procedure, shall be finally resolved by
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by three independent and impartial arbitrators, of
whom each party shall designate one; provided, however, that if one party fails
to participate in either the negotiation or mediation as agreed herein, the
other party can commence arbitration prior to the expiration of the time periods
set forth above. The arbitration shall be governed by the Federal Arbitration
Act, 9 U.S.C. §§1-16, and judgment upon the award rendered by the arbitrators
may be entered by any court having jurisdiction thereof. The place of
arbitration shall be Hartford, Connecticut. For purposes of entering any
judgment upon an award rendered by the arbitrators, the Company, the Bank and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Connecticut,
(ii) any of the courts of the State of Connecticut, or (iii) any other court
having jurisdiction. The Company, the Bank and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Bank and Executive shall each bear their own legal fees, costs and expenses
arising in connection with any arbitration proceeding pursuant to this
Section 11(b) and shall equally divide the forum fees and cost of the
arbitrator.

(c) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 11 but which has not been timely paid
shall bear interest at the prime rate in effect at the time such amount first
becomes payable, as quoted by the Bank, except as otherwise provided in Sections
5(g), 6(d) and 7(g) of this Agreement (concerning interest payable with respect
to certain delayed payments that are subject to Section 409A of the Code).

12. Miscellaneous.

(a) Integration. This Agreement cancels and supersedes any and all prior
employment agreements and understandings between the parties hereto with respect
to the employment of Executive by the Bank, any parent or predecessor company,
and the Company’s subsidiaries during the Term, except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Bank. This Agreement constitutes the entire agreement among the parties with
respect to the matters herein provided, and no modification or waiver of any
provision hereof shall be effective unless in writing and signed by the parties
hereto. Executive shall not be entitled to any payment or benefit under this

 

32



--------------------------------------------------------------------------------

Agreement which duplicates a payment or benefit received or receivable by
Executive under any prior agreements and understandings or under any benefit or
compensation plan of the Bank which are in effect.

(b) Successors; Transferability. The Bank and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Bank and the Company would be
required to perform it if no such succession had taken place.

As used in this Agreement, “Bank “and “Company” shall mean the Bank and the
Company respectively as hereinbefore defined and any successor to its or their
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise and, in the case of an acquisition
of the Bank or the Company in which the corporate existence of the Bank or the
Company, as the case may be, continues, the ultimate parent company following
such acquisition. Subject to the foregoing, the Bank and the Company may
transfer and assign this Agreement and the Bank’s and the Company’s rights and
obligations hereunder. Neither this Agreement nor the rights or obligations
hereunder of the parties hereto shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution or as
specified in Section 12(c).

(c) Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

(d) Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:

If to the Bank or the Company:

ROCKVILLE BANK

1645 Ellington Road

South Windsor, CT 06074

Att: Chief Executive Officer

If to Executive:

Richard J. Trachimowicz

31 Oak Circle

Princeton, MA 01541

 

33



--------------------------------------------------------------------------------

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

(e) Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

(f) Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

(g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

(h) No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment, and any compensation or benefits received from any other employment
of Executive shall not mitigate or reduce the obligations of the Bank and the
Company or the rights of Executive hereunder.

(i) Offsets; Withholding. The amounts required to be paid by the Bank to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Bank by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Bank, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

(j) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Bank
and the Company and their successors and assigns.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

13. Indemnification.

All rights to indemnification by the Bank or the Company now existing in favor
of Executive as provided in the Bank’s and the Company’s Certificate of
Incorporation or By-laws

 

34



--------------------------------------------------------------------------------

or pursuant to other agreements in effect on or immediately prior to the
Effective Date shall continue in full force and effect from the Effective Date
(including all periods after the expiration of the Term), and the Bank and the
Company shall also advance expenses for which indemnification may be ultimately
claimed as such expenses are incurred to the fullest extent permitted under
applicable law and in accordance with Section 7(g); provided, however, that any
determination required to be made with respect to whether Executive’s conduct
complies with the standards required to be met as a condition of indemnification
or advancement of expenses under applicable law and the Bank’s or the Company’s
Certificate of Incorporation, By-laws, or other agreement shall be made by
independent counsel mutually acceptable to Executive and the Company (except to
the extent otherwise required by law). After the date hereof, the Bank and the
Company shall not amend its Certificate of Incorporation or By-laws or any
agreement in any manner which adversely affects the rights of Executive to
indemnification thereunder. Any provision contained herein notwithstanding, this
Agreement shall not limit or reduce any rights of Executive to indemnification
pursuant to applicable law. In addition, the Company will maintain directors’
and officers’ liability insurance in effect and covering acts and omissions of
Executive during the Term and for a period of six years thereafter on terms
substantially no less favorable than those in effect on the date of execution of
this Agreement.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Bank and the
Company have each caused this instrument to be duly executed this 9th day of
January, 2012.

 

By:  

/s/ William H. W. Crawford, IV

  Name: William H. W. Crawford, IV   Title: Chief Executive Officer and
President ROCKVILLE FINANCIAL, INC. By:  

/s/ William H. W. Crawford, IV

  Name: William H. W. Crawford, IV   Title: Chief Executive Officer and
President

/s/ Richard J. Trachimowicz

Richard J. Trachimowicz

 

36



--------------------------------------------------------------------------------

ATTACHMENT A

RELEASE

We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Rockville Bank to change your mind and revoke your Release. Your Release
shall not become effective or enforceable until after that date.

In consideration for the benefits provided under your Employment Agreement with
Rockville Bank as amended and restated as of January 1, 2012 (the “Employment
Agreement”), and more specifically enumerated in Exhibit 1 hereto, by your
signature below, you, for yourself and on behalf of your heirs, executors,
agents, representatives, successors and assigns, hereby release and forever
discharge the Rockville Financial, Inc., its past and present parent
corporations, subsidiaries, divisions, subdivisions, affiliates and related
companies (collectively, the “Company”) and the Company’s past, present and
future agents, directors, officers, employees, representatives, successors and
assigns (hereinafter “those associated with the Company”) with respect to any
and all claims, demands, actions and liabilities, whether in law or equity,
which you may have against the Company or those associated with the Company of
whatever kind, including but not limited to those arising out of your employment
with the Company or the termination of that employment. You agree that this
release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Connecticut Fair Employment Practices Act,
C.G.S. § 46a-51 et seq., and any other local, state or federal law, regulation
or order dealing with discrimination in employment on the basis of sex, race,
color, national origin, veteran status, marital status, religion, disability,
handicap, or age. You also agree that this release includes claims based on
wrongful termination of employment, breach of contract (express or implied),
tort, or claims otherwise related to your employment or termination of
employment with the Company and any claim for attorneys’ fees, expenses or costs
of litigation.

This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of: (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification under any agreement, law, Company organizational document or
policy, or otherwise; (iii) any rights you may have to benefits under the
Company’s benefit plans; or (iv) your right to enforce this Release.



--------------------------------------------------------------------------------

By signing this Release, you further agree as follows:

i. You have read this Release carefully and fully understand its terms;

ii. You have had at least twenty-one (21) days to consider the terms of the
Release;

iii. You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;

iv. You have been advised to seek legal counsel and have had an opportunity to
do so;

v. You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and

vi. Your agreement to the terms set forth above is voluntary.

Name: Richard J. Trachimowicz

 

Signature:

 

/s/ Richard J. Trachimowicz

      Date: January 9, 2012

 

Received By:

 

/s/ William H. W. Crawford, IV

      Date: January 9, 2012

 

2